Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in the present application.
Claims 1, 11, and 14 are currently amended; claims 2-8 and 15 are original; claims 9-10 and 12-13 have been previously presented; and claims 16-17 have been canceled by the applicant.
Response to Amendment
The amendment dated 01 February 2022 has been entered into the record.
Response to Arguments
Applicant argues that rejecting claim 1 as currently amended as being obvious under 35 U.S.C. 103 over Chen in view of Kawahira would be improper because Kawahira does not explicitly disclose that the second sub-spacers and the photoresist layer are formed by one patterning process. This argument is not persuasive. Kawahira discloses that the photoresist layer and the sub-spacers are formed on the same substrate and are comprised of the same insulating materials. In addition, the technique of fabricating components from the same materials in order to reduce manufacturing steps is well known in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, it is not clear as to whether the claim is intended to be an apparatus claim or a method claim. The preamble of the claim is directed to an apparatus, a liquid crystal display panel. Yet the newly added claim limitations recite a method to fabricate the liquid crystal display panel. For the purpose of examining the present application, the claim has been examined as being an apparatus claim.
Re: claims 2-13, because they depend upon claim 1, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130010238), of record, in view of Ishitani (US 20100231842), of record, and Kawahira (US 20190219871), of record.
Re: claim 1, Chen discloses an array substrate 11; an opposite substrate 12 opposite the array substrate (Fig. 3); a liquid crystal layer between the array substrate and the opposite substrate (para. 29); and a plurality of spacers 13 between the array substrate and the opposite substrate (Fig. 3); and each of the plurality of the spacers includes a first sub-spacer 131 and a second sub-spacer 132, the first sub-spacer is formed on a side of the array substrate 11 facing the opposite substrate (Fig. 3), the second sub-spacer 132 is formed on a side of the opposite substrate 12 facing the array substrate, and a side of the first sub-spacer 131 facing the opposite substrate is in contact with a side of the second sub-spacer 132 facing the array substrate (Fig. 3).
Regarding the limitations that the liquid crystal display panel is manufactured by a fabrication method, and that the fabrication method includes: forming a plurality of first sub-spacers on the array substrate; forming a plurality of second sub-spacers and a photoresist layer on a black matrix layer of the opposite substrate in a same patterning process; and pairing the array substrate and the opposite substrate to form a cell, these limitations are product-by-process limitations that are recited in an apparatus claim. While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production unless the applicant can show that the product has unobvious structural differences that are the result of the product being subject to the identified process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113). There is no disclosure in the present application indicating that the claimed formation steps impart a characteristic to the liquid crystal display panel that would not otherwise have been present if some other process known in the art were used to create the panel. Thus, the process used to make the claimed panel is not patentably limiting.
Chen does not explicitly disclose that the array substrate comprises a plurality of sub-pixels and that the plurality of spacers are respectively in areas between the adjacent sub-pixels, and that the black matrix layer is formed on the opposite substrate and the photoresist layer includes color films.
Ishitani discloses that the array substrate 200 comprises a plurality of sub-pixels (Fig. 1B, where each sub-pixel is bounded by two successive gate lines 202 and two successive data lines 216a) and that the plurality of spacers 100, 102 are respectively in areas between the adjacent sub-pixels (Figs. 1A, 1B).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the array substrate comprise a plurality of sub-pixels and the plurality of spacers be respectively in areas between the adjacent sub-pixels, as disclosed by Ishitani, in the device disclosed by Chen for the purposes of having individually addressable locations capable of selectively displaying light and of maintaining a cell gap between the array and opposing substrates while optimizing the size of the sub-pixel apertures.
Kawahira discloses that the black matrix layer 14 is formed on the opposite substrate 13 (Fig. 2) and the photoresist layer 15 includes color films (para. 46). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the black matrix layer be formed on the opposite substrate and the photoresist layer include color films, as disclosed by Kawahira, in the device disclosed by Chen for the purposes of transmitting color images to a viewer of the display device and of preventing display panel components from being visible to a viewer of a display device.
Re: claim 2, Chen, Ishitani, and Kawahira disclose the limitations of claim 1, and Chen further discloses that an orthographic projection of the first sub-spacer 131a on the opposite substrate 12 is located inside an orthogonal projection of the second sub-spacer 132a on the opposite substrate 12 (Fig. 5).
Re: claim 3, Chen, Ishitani, and Kawahira disclose the limitations of claim 2, and Chen further discloses that both the orthographic projection of the first sub-spacer 131 on the opposite substrate 12 and the orthographic projection of the second sub-spacer 132 on the opposite substrate have a circular shape (para. 33).
Re: claim 4, Chen, Ishitani, and Kawahira disclose the limitations of claim 1, and Chen further discloses that an orthogonal projection of the second sub-spacer 132 on the array substrate 11 is located inside an orthogonal projection of the first sub-spacer 131 on the array substrate (Figs. 3, 4).
Re: claim 5, Chen, Ishitani, and Kawahira disclose the limitations of claim 4, and Chen further discloses that both the orthographic projection of the first sub-spacer 131 on the array substrate and the orthographic projection of the second sub-spacer 132 on the array substrate have a circular shape (para. 33). 
Re: claim 6, Chen, Ishitani, and Kawahira disclose the limitations of claim 1, and Chen further discloses that a cross- section of at least one of the first sub-spacer 131 and the second sub-spacer 132 in a plane parallel to the array substrate 11 is a rectangular shape (Figs. 3, 4).
Re: claim 7, Chen, Ishitani, and Kawahira disclose the limitations of claim 6, and Chen further discloses that both cross-sections of the first sub-spacer and the second sub-spacer in a plane parallel to the array substrate are a rectangular shape (Figs. 3, 4).
Re: claim 8, Chen, Ishitani, and Kawahira disclose the limitations of claim 7, and Chen further discloses that an orthographic projection of the first sub-spacer 131 on the array substrate 11 and an orthogonal projection of the second sub-spacer 132 on the array substrate form a cross shape (Fig. 6).
Re: claim 9, Chen, Ishitani, and Kawahira disclose the limitations of claim 1; and Kawahira further discloses a photoresist layer 15 on the side of the opposite substrate 13 facing the array substrate 21 (Fig. 2); wherein the second sub-spacer 17b and the photoresist layer are made of a same material and located in a same layer (Fig. 2; paras. 83 & 49 disclose resist material).
Re: claim 10, Chen, Ishitani, and Kawahira disclose the limitations of claim 1; and Kawahira further discloses a photoresist layer 15 on the side of the opposite substrate 13 facing the array substrate 21 (Fig. 2); wherein the second sub-spacer 17b and the photoresist layer are made of a same material and located in a same layer (Fig. 2; paras. 83 & 49 disclose resist material).  While Kawahira does not explicitly disclose that the photoresist layer is disposed on the array substrate (i.e., a color on array device), Kawahira discloses the teaching of having the sub-spacer and the photoresist layer being on the same substrate and being made of the same material. A person of ordinary skill in the art at a time prior to the effective date would have been able to apply the teaching of Kawahira to the device disclosed by Chen and Ishitani for the purpose of simplifying the manufacturing process by simplifying the alignment of the opposite substrate to that of the array substrate by locating the color filter on the array substrate. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Re: claim 11, Chen, Ishitani, and Kawahira disclose the limitations of claim 9, and Kawahira further discloses that the photoresist layer comprises color films of three colors of red, green, and blue (para. 82).
Re: claim 12, Chen, Ishitani, and Kawahira disclose the limitations of claim 1; and Kawahira further discloses a black matrix layer 14 between the array substrate 21 and the opposite substrate 13; wherein orthogonal projection of the plurality of spacers 17a, b on the array substrate are located inside orthogonal projection of the black matrix layer on the array substrate (Fig. 2).
Re: claim 13, Chen Ishitani, and Kawahira disclose the limitations of claim 1, and Chen further discloses a display apparatus 10 (Fig. 3).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kawahira.
Re: claim 14, Chen discloses the steps of forming a plurality of first sub-spacers 131 on an array substrate 11 (Fig. 3; para. 29 discloses array substrate); forming a plurality of second sub-spacers 132 on an opposite substrate 12; and pairing the array substrate 11 and the opposite substrate 12 to form a cell (Fig. 3); wherein a side of each of the plurality of the first sub-spacers 131 facing the opposite substrate 12 is in contact with a side of one of the plurality of the second sub-spacers 132 facing the array substrate 11 (Fig. 3; para. 30). 
While Chen does not explicitly disclose that the second sub-spacers and a photoresist layer is formed in a same patterning process, the technique of fabricating components from the same materials in order to reduce manufacturing steps is well known in the art. Hence, the claim limitation is the obvious application of a known to a known device that yields predictable results.
Chen does not explicitly disclose that the black matrix layer is formed on the opposite substrate and that the photoresist layer includes color films.
Kawahira discloses that the black matrix layer 14 is formed on the opposite substrate 13 (Fig. 2) and the photoresist layer 15 includes color films (para. 46). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the black matrix layer be formed on the opposite substrate and the photoresist layer include color films, as disclosed by Kawahira, in the device disclosed by Chen for the purposes of transmitting color images to a viewer of the display device and of preventing display panel components from being visible to a viewer of a display device.
Re: claim 15, Chen and Kawahira disclose the limitations of claim 14, and Chen further discloses the step of pairing the array substrate 11 and the opposite substrate 12 to form the cell (Fig. 3), further comprising disposing a liquid crystal layer between the array substrate and the opposite substrate (para. 29).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871